Exhibit 10.6

 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE AND THE SHARES OF
CAPITAL STOCK RECEIVABLE UPON CONVERSION OF THIS NOTE HAVE BEEN OR WILL BE
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO ITS OR THEIR DISTRIBUTION OR
RESALE, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE OR SUCH SHARES UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 

April __, 2011



GREENMAN TECHNOLOGIES, INC.



CONVERTIBLE PROMISSORY NOTE



 

On or before the Maturity Date (as defined below), GreenMan Technologies, Inc.,
a Delaware corporation with a principal place of business of 7 Kimball Lane,
Lynnfield, Massachusetts 01940 (the “Company”), for value received, promises to
pay to the order of __________________ (the “Holder”), the principal sum of
____________ Thousand Dollars ($___,000.00), with interest thereon at the rate
and on the terms set forth below.

 

The following is a statement of the rights and obligations of the Holder and the
Company under this Note, and the conditions to which this Note is subject, and
to which the Company, by the execution and delivery hereof, and the Holder, by
the acceptance of this Note, agree:

 

1. Definitions. As used in this Note, the following terms, unless the context
otherwise requires, have the following meanings:

 

1.1 “Common Stock” shall mean and include: (a) the Company’s Common Stock, $.01
par value per share, and (b) any other securities into which or for which the
securities described in (a) may be converted or exchanged pursuant to a plan of
recapitalization, reorganization, merger, sale of assets or otherwise.

 

1.2 “Conversion Price” shall mean the lower of (x) $___ per share (as adjusted
pursuant to the terms of this Note), such amount equal to 110% of the
volume-weighted average price of the Common Stock, for all trades reported by
the OTCQB marketplace operated by OTC Markets Inc. (or a registered national
securities exchange), on the date the original Holder of this Note executed his
or her Subscription Agreement, or (y) in the event that the Company issues
shares of its Common Stock in a financing on or before September 30, 2011, the
gross proceeds of which, at a single closing, exceed $5,000,000 (a “Qualified
Financing”), 110% of the price per share of Common Stock paid by investors
(other than underwriters, placement agents or financial advisors) in such
Qualified Financing, in either case, rounded upward to the nearest whole $.01.

A-1

 

In the event that the Conversion Price is determined pursuant to clause (y) of
the preceding sentence, the Conversion Price will be determined only by
reference to the price paid by investors (other than underwriters, placement
agents or financial advisors) for shares of Common Stock in such Qualified
Financing. If, in any Qualified Financing, the Company issues shares of Common
Stock together with any other security (including without limitation, preferred
stock, warrants and promissory notes, whether or not such securities are
convertible into or exercisable for Common Stock), and if the purchase price for
the Common Stock in such Qualified Financing is not separately stated, then the
allocation of the amounts paid by investors for the Common Stock and for such
other securities shall be determined by the Company’s Board of Directors, acting
in good faith, in accordance with generally accepted accounting principles. In
the event that the Conversion Price is determined pursuant to clause (y) of the
first sentence of this Section 1.2, the Company shall mail to the Holder a
certificate setting forth the Conversion Price as so determined and a brief
statement of the facts supporting such determination.

 

1.3 “Holder,” or similar terms, when the context refers to a Holder of a Note,
shall mean any person who shall at the time be the Holder of this Note. Such
terms used in the plural shall mean any persons who shall at the time be the
Holders of the Notes.

 

1.4 “Maturity Date” shall mean April __, 2013.

 

1.5 “Memorandum” shall mean the Company’s Confidential Private Placement
Memorandum dated as of April 18, 2011, pursuant to which the Securities (as
defined therein), including the Notes, were offered and sold.

 

1.6 “Notes” shall mean up to $1,500,000 in original principal amount of this
Note and Convertible Promissory Notes of like tenor to this Note issued and sold
pursuant to the Memorandum.

 

1.7 Subscription Agreement” shall mean that certain Subscription Agreement
between the Company and the original Holder of this Note. Such terms used in the
plural shall mean any similar agreements between the Company and the original
Holders of the other Notes.

 

1.8 “Trading Day” means (a) a day on which the Common Stock is traded on the
OTCQB marketplace operated by OTC Markets Inc. or a registered national
securities exchange, or (b) if the Common Stock is not traded on the OTCQB or a
registered national securities exchange, a day on which the Common Stock is
quoted in the over-the-counter market as reported by the National Quotation
Bureau Incorporated (or any similar organization or agency succeeding its
functions of reporting prices); provided, however, that in the event that the
Common Stock is not listed or quoted as set forth in (a) or (b) hereof, then
Trading Day shall mean any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the Commonwealth of
Massachusetts are authorized or required by law or other government action to
close.

A-2

 

 

2. Terms of the Note.

 

2.1 Beginning on the date this Note is issued, this Note shall bear interest at
the noncompounded rate of ten percent (10%) per annum on the outstanding
principal balance hereof. The Company shall pay all accrued interest thereon on
a semi-annual basis, such payments to be made on March 31 and September 30 of
each year (each an “Interest Payment Date”) until the earlier of (a) such time
as the principal balance of the Note shall be paid in full or (b) the conversion
of this Note pursuant to Section 6 hereof. Interest will be computed on the
basis of a year of 365 days for the number of days actually elapsed. The Holder
may elect, upon written notice to the Company provided at least 30 days prior to
each Interest Payment Date, to waive the payment of accrued interest in cash
and, instead, to add such accrued interest to the outstanding principal balance
of this Note. Each such increase in the outstanding principal balance of this
Note shall be effective as of the applicable Interest Payment Date and shall
accrue interest pursuant to this Section 2.1. In the absence of a valid election
by the Holder, accrued interest will be payable in cash.

 

2.2 The then outstanding principal balance of this Note, together with any
accrued but unpaid interest thereon, shall be payable in full on the Maturity
Date.

 

2.3 If any payment becomes due and payable under this Note on a Saturday, Sunday
or legal holiday, the maturity thereof shall be extended to the next succeeding
business day.

 

2.4 The entire outstanding principal balance of this Note, together with all
accrued but unpaid interest thereon, shall become due and payable upon the
consummation of either (a) a reorganization, merger or consolidation of the
Company (any of the foregoing, a “Merger”), in each case, with respect to which
all or substantially all of the individuals and entities who were the beneficial
owners of the outstanding Common Stock immediately prior to such Merger do not,
following such Merger, beneficially own, directly or indirectly, more than 50%
of the then outstanding shares of voting stock of the corporation resulting from
the Merger, or (b) the sale or other disposition of all or substantially all of
the assets of the Company, excluding a sale or other disposition of assets to a
subsidiary of the Company. For purposes of the foregoing, in no event shall the
sale or other disposition of all or any portion of the Company’s Green Tech
Products business (whether by merger, sale of stock, sale of assets or
otherwise) be deemed to be a sale or disposition of substantially all of the
Company’s assets. Except as set forth in the preceding sentence, however, this
Note may not be prepaid, in whole or in part, prior to the Maturity Date,
without the consent of the Holder.

 

3. Events of Default. For purposes of this Note, the Company shall be in default
hereunder (and an “Event of Default” shall have occurred hereunder) upon any of
the following:

3.1 the entry of any judgment or order against the Company for the payment of
money, if the same is not satisfied or enforcement proceedings are not stayed
within 60 days or if, within 60 days after the expiration of any such stay, the
judgment or order is not dismissed, discharged or satisfied;

 

A-3

 

3.2 the institution of any bankruptcy, reorganization, arrangement, liquidation,
receivership, moratorium or similar proceedings by the Company;

 

3.3. the institution of any bankruptcy, reorganization, arrangement,
liquidation, receivership, moratorium or similar proceedings against the
Company, which is not dismissed within 60 days;

 

3.4 the appointment of a receiver, trustee, custodian or similar official, for
the Company or any property or assets of the Company; or

 

3.5 the conveyance of any or all assets to a trustee, mortgagee or liquidating
agent or assignment for the benefit of creditors by the Company.

 

4. Consequences of Default.

 

4.1 Upon the occurrence and during the continuation of an Event of Default, the
entire outstanding principal balance of this Note, together with all accrued but
unpaid interest thereon, shall become immediately due and payable, without
presentment, demand, protest or other notice of any kind.

 

4.2 If the Company fails to comply with any of the provisions of this Note, the
Company will pay to the Holder of this Note, on demand, such further amounts as
shall be sufficient to cover the costs and expenses, including but not limited
to reasonable attorneys’ fees and disbursements, incurred by the Holder of this
Note in collecting upon this Note or otherwise enforcing any of the Holder’s
rights hereunder.

 

5. Remedies not Exclusive. The remedies of the Holder provided herein or
otherwise available to the Holder at law or in equity shall be cumulative and
concurrent, and may be pursued singly, successively and together at the sole
discretion of the Holder, and may be exercised as often as occasion therefor
shall occur; and the failure to exercise any such right or remedy shall in no
event be construed as a waiver or release of the same.

 

6. Mandatory and Optional Conversion.

 

6.1 At any time and from time to time on or after the first anniversary of the
issuance of this Note and prior to the Maturity Date, if the average closing
price of the Common Stock, as reflected on the principal stock exchange or
trading market for the Common Stock, equals or exceeds $1.60 (as adjusted
pursuant to the terms of this Note, the “Target Price”) per share for 20
consecutive Trading Days, the Company may, upon notice to the Holder, deem the
entire principal amount of this Note, together with all accrued but unpaid
interest thereon, converted (the “Mandatory Conversion”), without any further
action by the Holder, into such number of fully paid and non-assessable shares
of Common Stock (the “Conversion Shares”)as shall be equal to (i) the aggregate
principal amount of this Note plus all accrued but unpaid interest at the time
of such conversion, divided by (ii) the Conversion Price.

A-4

 

6.2 At any time and from time to time on or after the date hereof and prior to
the Maturity Date, this Note shall be convertible (in whole or in part), at the
option of the Holder, into such number of fully paid and non-assessable
Conversion Shares as shall be equal to (i) the aggregate amount of the principal
and interest so converted, divided by (ii) the Conversion Price.

 

6.3 Each conversion of this Note, in whole or in part, pursuant to Section 6.2
shall be effective on the date on which the Holder delivers a notice of
conversion in the form attached hereto (the “Conversion Notice”), duly executed,
to the Company (the “Conversion Date”). In addition, the Holder shall deliver
this Note to the Company at such time that this Note is fully converted. With
respect to partial conversions of this Note, the Company shall keep written
records of the amount of this Note which has been converted as of each
Conversion Date.

 

6.4 Not later than ten Trading Days after any Conversion Date or the Mandatory
Conversion, as the case may be, the Company or its designated transfer agent, as
applicable, shall issue and deliver to the Holder, at the Holder’s address
specified in the Conversion Notice (or, in the case of a Mandatory Conversion,
at the Holder’s address as reflected in the Company’s records), a certificate or
certificates representing the Conversion Shares issuable upon such conversion.
Such certificate or certificates shall bear such legends as may be required by
applicable state and federal securities laws. No fractional shares will be
issued on conversion of this Note. If a fraction of a share would otherwise be
issuable on conversion of this Note, the Company will round down the number of
shares to be issued to the next whole share.

 

7. Transfers.

 

7.1 The Holder acknowledges that this Note and the Conversion Shares have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), and agrees not to sell, pledge, distribute, offer for sale, transfer or
otherwise dispose of this Note or any such Conversion Shares in the absence of
(i) an effective registration statement under the Act as to this Note or such
Conversion Shares, as the case may be, and registration or qualification of this
Note or such Conversion Shares, as the case may be, under any applicable U.S.
federal or state securities law then in effect, or (ii) an opinion of counsel,
satisfactory to the Company, that such registration and qualification are not
required. Each certificate or other instrument representing Conversion Shares
shall bear a legend substantially to the foregoing effect.

 

7.2 The Holder covenants and agrees that it shall not, prior to the earlier of
(x) the end of the ninth month after the date of the issuance of this Note or
(y) the end of the third month after the completion of a Qualified Financing,
(i) lend, offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right, or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any of the Conversion Shares or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such Conversion Shares, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash, or otherwise (including, without
limitation, “short sales”). Each certificate or other instrument representing
Conversion Shares shall bear a legend substantially to the foregoing effect.

 

A-5

 

7.3 Neither this Note, nor any rights of the Holder hereunder, may be
transferred or assigned, whether by operation of law or otherwise, without prior
notice in writing to the Company. The Company may condition any such transfer or
assignment on the prior receipt from the proposed transferee or assignee of a
written representation that such transferee or assignee is an “accredited
investor,” as such term is defined in Regulation D as promulgated under the
Securities Act and the written agreement that such transferee or assignee will
bound by all of the terms of this Note, including without limitation Section
7.2, above. Any such transfer or assignment, or attempted transfer or
assignment, in violation of this Note shall be null and void.

 

8. Changes; Waivers. Any of the terms and conditions of this Note may be changed
or amended, and any right of the Holder of this Note may be waived, with the
written consent of the Company and the Holder.

 

9. Subdivisions or Combinations of Shares of Common Stock. If the Company, at
any time after the date hereof but before this Note is converted or repaid in
full, shall subdivide or combine its Common Stock, the number of shares of
Common Stock issuable upon any subsequent conversion hereof shall automatically
be proportionately increased in the case of a subdivision or stock dividend, or
proportionately decreased in the case of a combination, and the Conversion Price
and Target Price shall automatically be proportionately decreased in the case of
a subdivision or stock dividend, or proportionately increased in the case of a
combination.

10. Miscellaneous.

 

10.1 The Company, regardless of the time, order or place of signing, waives
presentment, demand, protest and notices of any kind in connection with the
enforcement of this Note.

 

10.2 The rights and remedies herein reserved to any party shall be cumulative
and in addition to any other or further rights and remedies available at law or
in equity. No delay or omission on the part of the Holder in exercising any
right hereunder shall operate as a waiver of such right or of any other right of
such Holder. The waiver by any party hereto of any breach of any provision of
this Note shall not be deemed to be a waiver of the breach of any other
provision or any subsequent breach of the same provision.

 

10.3 This Note shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, without reference to choice of law
principles.

 

10.4 The Company and the Holder irrevocably agree that all legal proceedings
arising out of or in connection with this Note, including its enforcement, will
be tried in a court of competent jurisdiction by a judge without a jury. Each
party waives any right to a jury trial in any such proceeding and agrees to
take, or not to take, such action as is appropriate to give effect to this
provision.

 

A-6

 

10.5 In case any provision contained herein (or part thereof) shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or other unenforceability shall not affect any other
provision (or the remaining part of the affected provision) hereof, but this
Note shall be construed as if such invalid, illegal, or unenforceable provision
(or part thereof) had never been contained herein, but only to the extent that
such provision is invalid, illegal or unenforceable.

 

[Remainder of page intentionally left blank.]

A-7

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name
and executed as a sealed instrument this ___ day of _____, 2011.

 

 

GREENMAN TECHNOLOGIES, INC.

 

 

By:__________________________________

Charles E. Coppa

Chief Financial Officer

 

A-8

 

FORM OF

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount of the above Note, together with all accrued but unpaid
interest thereon, into shares of Common Stock of GreenMan Technologies, Inc.
(the “Company”) according to the conditions hereof, as of the date written
below.

Date of Conversion _________________________________________________________

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________

 

 

Signature___________________________________________________________________

[Name]

 

The certificate or certificates representing such shares of Common Stock shall
be delivered to the Registered Holder at the following address:

 

__________________________________________________________________

__________________________________________________________________

 

 

A-9

